 


114 HRES 448 EH: Providing for consideration of the concurrent resolution (H. Con. Res. 79) directing the Clerk of the House of Representatives to make corrections in the enrollment of H.R. 719, and providing for consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 719) to require the Transportation Security Administration to conform to existing Federal law and regulations regarding criminal investigator positions, and for other purposes.
U.S. House of Representatives
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 448 
In the House of Representatives, U. S.,

September 30, 2015
 
RESOLUTION
Providing for consideration of the concurrent resolution (H. Con. Res. 79) directing the Clerk of the House of Representatives to make corrections in the enrollment of H.R. 719, and providing for consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 719) to require the Transportation Security Administration to conform to existing Federal law and regulations regarding criminal investigator positions, and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the concurrent resolution (H. Con. Res. 79) directing the Clerk of the House of Representatives to make corrections in the enrollment of H.R. 719. All points of order against consideration of the concurrent resolution are waived. The concurrent resolution shall be considered as read. All points of order against provisions in the concurrent resolution are waived. The previous question shall be considered as ordered on the concurrent resolution to adoption without intervening motion or demand for division of the question except 20 minutes of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees. 2.Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 719) to require the Transportation Security Administration to conform to existing Federal law and regulations regarding criminal investigator positions, and for other purposes, with the Senate amendment to the House amendment to the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment to the House amendment to the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to adoption without intervening motion.

Karen L. Haas,Clerk.
